EXHIBIT 10.7


SUNCOKE ENERGY, INC.


SECOND AMENDMENT
TO THE
SAVINGS RESTORATION PLAN




WHEREAS, SunCoke Energy, Inc. (the “Company”) maintains the SunCoke Energy, Inc.
Savings Restoration Plan (the “Plan”); and


WHEREAS, the Company now deems it advisable and in the best interests of the
Company to amend the Plan to provide that upon a change in control of the
Company (i) the Plan shall terminate as of the effective date of the change in
control and (ii) all Plan accounts shall be distributed to Plan participants in
an immediate lump sum payment.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
June 1, 2015, as follows:


1.    Section V of the Plan is amended by adding a new Section V.6 to read as
follows:


6.    Plan Termination


Notwithstanding the foregoing, upon a Change in Control of the Company, amounts
credited to participants’ book accounts shall be distributed in accordance with
Section VII.1.B.


2.    Section VII.1 of the Plan is amended to read as follows:


1.    Right to Terminate


A.    In General. This Plan may be terminated at any time by the Company. The
Company or any participating employer may terminate participation in this Plan
with respect to its employees participating in the SunCoke Plan. If a
participating employer shall terminate the SunCoke Plan with respect to its
employees, this Plan shall be terminated automatically with respect to future
calendar years. Except as provided in Section B below, upon termination of the
Plan, the amounts credited to participants’ book accounts under this Plan shall
be distributed to such participants in accordance with the terms of the Plan and
the participants’ existing elections.


B.    Change in Control. Notwithstanding Section A above, in the event of a
Change in Control of the Company, the Plan shall automatically terminate with
respect to all participants, and the amounts credited to participants’ book
accounts shall be distributed to the participants in a lump sum cash payment
within five business days following the Change in Control. Such Plan termination
and distribution of accounts shall be effectuated in accordance with Code
Section 409A and Treas. Reg. § 1.409A-3(j)(4)(ix)(B).




Page 1

--------------------------------------------------------------------------------


EXHIBIT 10.7


3.    Section VII.7 of the Plan is amended by adding a new Section VII.7.L to
read as follows:


L.    Change in Control. Change in Control means the occurrence of any of the
following events:


(a)    The acquisition by any person (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (i) the
then outstanding shares of common stock of the Company (the “Common Stock”) or
(ii) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors; provided,
however, that for purposes of this clause (a), the following acquisitions shall
not constitute a Change in Control: (A) any acquisition directly from the
Company, (B) any acquisition by the Company, (C) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company, or
(D) any acquisition by any entity pursuant to a transaction that complies with
clauses (c)(i), (c)(ii) and (c)(iii) of this definition.


(b)    Individuals who, as of the date that the Plan became effective,
constituted the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof whose
election, or nomination for election by the stockholders of the Company, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors.


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its Subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another entity by
the Company or any of its Subsidiaries, in each case unless, following such
business combination:


(i)    all or substantially all of the individuals and entities that were the
beneficial owners of the then outstanding Common Stock and the then outstanding
Company voting securities immediately prior to such business combination
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such business combination
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially


Page 2

--------------------------------------------------------------------------------


EXHIBIT 10.7


all of the assets of the Company, either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such business combination of the then outstanding Common
Stock and the then outstanding Company voting securities, as the case may be;


(ii)    no person (excluding any corporation resulting from such business
combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such business combination or any of their
respective subsidiaries) beneficially owns, directly or indirectly, 20% or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such business combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the business combination; and


(iii)    at least a majority of the members of the board of directors of the
corporation resulting from such business combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such business combination; or


(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


For purposes of this definition, “Subsidiary” means any corporation,
partnership, joint venture, limited liability company or other entity during any
period in which at least a 50% voting or profits interest is owned, directly or
indirectly, by the Company or any successor to the Company.


Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred if the event could not constitute a Change in Control as
described in Code Section 409A(a)(2)(A)(v) and Treas. Reg. § 1.409A-3(i)(5).


Page 3